Case 8:19-cv-01323-SCB-JSS Document1 Filed 05/31/19 Page 1 of 6 PageID 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
R. ALEXANDER ACOSTA, )
Secretary of Labor, ) CASE NO.
United States Department of Labor, )
)
Plaintiff, )
)
Vv. )
)
WILLIAM H. LOVETT, JR. d/b/a )
HARDEE ANIMAL CLINIC )
) COMPLAINT
) (Injunctive Relief Sought)
Defendant. )

Plaintiff R. Alexander Acosta, Secretary of Labor, United States
Department of Labor (“Plaintiff”) brings this action pursuant to § 17 of the
Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.,
hereinafter the “Act”, to have Defendant William H. Lovett, Jr., d/b/a Hardee
Animal Clinic enjoined from violating the provisions of §§ 7 and 11 of the Act;
and, pursuant to § 16(c) of the Act, 29 U.S.C. § 216(c), to recover unpaid
wages, together with an equal amount as liquidated damages.

I

This Court has jurisdiction over this action pursuant to §§ 16(c)

and 17 of the Act and 28 U.S.C. §§ 18381 and 1345.

II
Case 8:19-cv-01323-SCB-JSS Document1 Filed 05/31/19 Page 2 of 6 PagelD 2

A. Defendant William H. Lovett, Jr., Doctor of Veterinary
Medicine, owns and maintains a registered Professional Association under
his name in the State of Florida and does business as Hardee Animal Clinic,
located at 1927 U.S. Hwy. 17 North, Wauchula, Florida. Defendant has acted
directly or indirectly in its interest in relation to its employees, and therefore
is an employer within the meaning of § 3(d) of the Act, 29 U.S.C. § 203(d).

Ill

At all times hereinafter mentioned:

A. Defendant, engaged in related activities performed either
through unified operation or common control for a common business purpose,
constitutes an enterprise within the meaning of § 3(r) of the Act, 29 U.S.C.

§ 203(r); and

B. Such enterprise, employing employees engaged in
commerce or in the production of goods for commerce, or employees handling,
selling or otherwise working on goods or materials that have been moved in
or produced for commerce; and having an annual gross volume of sales made
or business done of not less than $500,000 (exclusive of excise taxes at the

retail level which are separately stated), constitutes an enterprise engaged in
Case 8:19-cv-01323-SCB-JSS Document1 Filed 05/31/19 Page 3 of 6 PagelD 3

commerce or in the production of goods for commerce, within the meaning of
§ 3(s)(1)(A) of the Act, 29 U.S.C. § 203(s)(1)(A).
IV
Since at least November 28, 2015, Defendant has paid his
employees an hourly wage for all work performed for 40 hours or less per
workweek. For hours worked over 40 in a workweek, Defendant paid the
employees the same hourly rate but classified such payments as a
“discretionary bonus.”
V
Defendant repeatedly and willfully violated the provisions of §§ 7
and 15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing
employees in an enterprise engaged in commerce or in the production of
goods for commerce, for workweeks longer than 40 hours without
compensating such employees for their employment in excess of such hours at
rates not less than one and one-half times the regular rates at which they
were employed.
VI
Defendant, an employer subject to the provisions of the Act,

violated the provisions of §§ 11(c) and 15(a)(5) of the Act, 29 U.S.C. §§ 211(c)
Case 8:19-cv-01323-SCB-JSS Document1 Filed 05/31/19 Page 4 of 6 PagelD 4

and 215(a)(5), and Regulations found at 29 C.F.R. § 516 by failing to make,
keep and preserve adequate and accurate records of the persons employed
and of the wages, hours and other conditions and practices of employment
maintained by them, as prescribed in the aforesaid Regulations.

VII

WHEREFORE, cause having been shown, Plaintiff prays for
Judgment:

A. Pursuant to § 17 of the Act, 29 U.S.C. § 217, permanently
enjoining Defendant, his agents, servants, employees and all persons in
active concert or participation with him from violating the provisions of §§ 7,
11(c), 15(a)(2) and 15(a)(5) of the Act;

B. Pursuant to § 16(c) of the Act, 29 U.S.C. § 216(c), awarding
back wages for a period of three years prior to the commencement of this
action and an additional equal amount as liquidated damages to employees
(as named in Appendix “A” attached hereto and made a part hereof and such
other employees as hereafter may be identified and named prior to or at
trial);

C. And for such other and further relief as may be necessary

and appropriate including costs of this action.
Case 8:19-cv-01323-SCB-JSS Document1 Filed 05/31/19 Page 5 of 6 PagelD 5

Respectfully submitted this 30th day of May, 2019.

ADDRESS:

Office of the Solicitor

U.S. Department of Labor
61 Forsyth Street, S.W.
Room 7T10

Atlanta, GA 30303

Telephone:
(404) 302-5489
(404) 302-5438 (FAX)

Email:
fisher.jeremy.k@dol.gov
ATL.FEDCOURT@dol.gov

SOL Case No. 18-00557

KATE S. OSCANNLAIN
Solicitor of Labor

STANLEY E. KEEN
Regional Solicitor

ROBERT L. WALTER

Counsel

By: JL
“FISHER

ior Trial Attorney
GA Bar No. 132008

Office of the Solicitor
U.S. Department of Labor
Attorneys for Plaintiff.
Case 8:19-cv-01323-SCB-JSS Document1 Filed 05/31/19 Page 6 of 6 PagelID 6

Hardee Animal Clinic
Appendix A

Ellis, Julie

Jarns, Shannon
Mitchell, Denia
Sockalosky, Katrina
Sockalosky, Leigh
Steedy, Bettye
Steedy, Chelsey

NAM PWN
